                      Case 2:20-cv-00784-JCM-BNW Document 9 Filed 07/13/20 Page 1 of 3



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7    STEPHEN A. MAO,                                         Case No. 2:20-CV-784 JCM (BNW)
                 8                                            Plaintiff(s),                      ORDER
                 9              v.
               10     YUAN YAO,
               11                                           Defendant(s).
               12
               13               Presently before the court is plaintiff Stephen Mao’s motion for default judgment. (ECF
               14     No. 7).
               15               Default judgment is appropriate “[w]hen a party against whom a judgment for affirmative
               16     relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or
               17     otherwise.” Fed. R. Civ. P. 55(a). Obtaining a default judgment is a two-step process:
               18
                                       First, the party seeking a default judgment must file a motion for
               19                      entry of default with the clerk of a district court by demonstrating
                                       that the opposing party has failed to answer or otherwise respond
               20                      to the complaint, and, second, once the clerk has entered a default,
                                       the moving party may then seek entry of a default judgment
               21                      against the defaulting party.

               22     See UMG Recordings, Inc. v. Stewart, 461 F. Supp. 2d 837, 840 (S.D. Ill. 2006).
               23               Plaintiff filed the instant action against defendant Yuan Yao on April 30, 2020, as a result
               24     of defendants’ nonpayment of a promissory note. (ECF No. 1). Defendant was served on May
               25     7, 2020. (ECF No. 4). Defendant did not appear in this action, and the clerk entered default.
               26     (ECF No. 6).
               27               Plaintiff now moves for default judgment in the principal amount of $250,000.00, plus
               28     accrued interest in the amount of $601,955.05 (as of June 24, 2020, accruing at a rate of 18%),

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00784-JCM-BNW Document 9 Filed 07/13/20 Page 2 of 3



                1     plus a late charge in the amount of $30,000.00, plus costs in the amount of $650.00, as set forth
                2     in the bill of costs (ECF No. 7). Plaintiff requests an award of post-judgment interest pursuant
                3     to 28 U.S.C. § 1961 until the judgment is paid in full. (Id.).
                4            The court has reviewed the factors articulated by the Ninth Circuit in Eitel v. McCool,
                5     782 F.2d 1470, 1471 (9th Cir. 1986), and finds that default judgment is appropriate. The court
                6     finds that plaintiff’s complaint sufficiently states its causes of action, that plaintiff’s substantive
                7     claims are meritorious, and that defendants’ failure to respond does not appear to be the result of
                8     excusable neglect. Denying default judgment would prejudice plaintiff, and the court grants
                9     plaintiff’s motion accordingly. The court now turns to damages.
              10             “The general rule of law is that upon default the factual allegations of the complaint,
              11      except those relating to the amount of damages, will be taken as true.” Geddes v. United Fin.
              12      Group, 559 F.2d 557, 560 (9th Cir. 1977) (citing Pope v. United States, 323 U.S. 1, 12 (1944)).
              13      Entry of a default judgment for money is appropriate without a hearing if “the amount claimed is
              14      a liquidated sum or capable of mathematical calculation.” Davis v. Fendler, 650 F.2d 1154,
              15      1161 (9th Cir. 1981).
              16             Plaintiff has provided the court with a calculation of its damages and evidence to support
              17      that calculation. (ECF No. 7). The court will award damages in full: $250,000.00, plus accrued
              18      interest in the amount of $601,955.05 (as of June 24, 2020), plus a late charge in the amount of
              19      $30,000.00, plus costs in the amount of $650.00, as set forth in the bill of costs. (Id.). Post-
              20      judgment interest shall accrue on the judgment from the date of entry until paid in full pursuant
              21      to 28 U.S.C. § 1961.
              22             Accordingly,
              23             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
              24      default judgment (ECF No. 7) be, and the same hereby is, GRANTED.
              25             IT IS FURTHER ORDERED that judgment is entered in favor of Plaintiff Stephen A.
              26      Mao and against Defendant Yuan Yao in the amount of $882,605.05.
              27             IT IS FURTHER ORDERED that post-judgment interest shall accrue on the Judgment
              28      from the date of entry until paid in full pursuant to 28 U.S.C. § 1961.

James C. Mahan
U.S. District Judge                                                    -2-
                      Case 2:20-cv-00784-JCM-BNW Document 9 Filed 07/13/20 Page 3 of 3



                1           The clerk is instructed to enter judgment and close the case accordingly.
                2           DATED July 13, 2020.
                3                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -3-
